DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claim 6 is withdrawn in view of the newly discovered reference(s) to (DE 102018108171 A1) to Acker, et al.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acker, et al. (WO2019193082A1).
Acker discloses an inflatable airbag system 10 comprising an inflator 34; and an inflatable airbag cushion 12 configured to be mounted at a side portion of a seat 14 of a vehicle and to deploy in a forward direction from the side portion of the seat to be positioned adjacent a vehicle occupant position defined by the seat, the inflatable airbag cushion comprising a main cushion 24 coupled to the inflator, the main cushion to deploy forward from the portion of the seat; a pillow cushion 22 coupled at an upper portion to an upper portion of the main cushion, the pillow cushion to be disposed on an occupant side of the main cushion to be positioned between the main cushion and the vehicle occupant position; and a sail panel 32 coupled at a first end to a lower portion of the main cushion, and at a second end to a lower portion of the pillow cushion, see the Figure.  The main cushion and the pillow cushion, in a deployed state, each defines a void to receive inflation gas and the sail panel remains uninflated via 36. The side portion of the seat is an inboard portion disposed toward a longitudinal centerline of the vehicle and a distance from a laterally adjacent seat of the vehicle to limit inboard lateral displacement of at least a portion of an occupant of the vehicle occupant position during a far-side collision event (see paragraph [0003-0005]). A void via 20 defined by the pillow cushion is in fluid communication with a void (not shown) defined by the main cushion to receive inflation gas from the main cushion (see paragraph [0031-0034]). The pillow cushion 22 and the sail panel 32, in a deployed state, are configured to extend from the main cushion 24 in a direction laterally away from the main cushion and over a shoulder portion of the vehicle occupant position to be positioned to cushion and provide lateral support for a head of an occupant of the vehicle occupant position during a collision event, see the Figure. In a deployed state, the sail panel 32 is configured to engage a shoulder of an occupant of the vehicle occupant position, as shown in the Figure. The main cushion 24, the pillow cushion 22, and the sail panel 32 mutually support each other by virtue of the shape they form to provide resistance to deflection of the inflatable airbag cushion. In a deployed state, the pillow cushion 22 receives structural support from the main cushion, as shown in the Figure. In a deployed state, the sail panel 32 is positioned adjacent the vehicle occupant position to limit lateral displacement of a shoulder of an occupant of the vehicle occupant position, as shown in the Figure. In a deployed state, the pillow cushion 22 is configured to limit lateral displacement of a head of an occupant of the vehicle occupant position, as shown the Figure.  In a deployed state, the pillow cushion 22 comprises a panel disposed toward the vehicle occupant position, the panel having a curved profile configured to limit forward movement of a head of an occupant of the vehicle occupant position, as shown the Figure.  

Allowable Subject Matter
Claims 13-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  In the independent claim 13, the recitation of an inflatable airbag system wherein a sail panel having a lower portion coupled to a lower portion of the main cushion and an upper portion coupled to a lower portion of the pillow cushion wherein the main cushion, the pillow cushion, and the sail panel, in a deployed state, form a triangular shape in a plane transverse to a longitudinal midline of the vehicle, the triangular shape causing the main cushion, the pillow cushion, and the sail panel to mutually support each other and provide resistance to lateral deflection of the inflatable airbag cushion in combination with the rest of the recited elements, clearly defines over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAYE M FLEMING/Primary Examiner, Art Unit 3616